Citation Nr: 0801988	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-24 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right knee disability.   

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected left knee disability.  

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the service-connected 
bilateral knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1992.  

This case initially came to Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO.  

The Board in February 2007 remanded the case for further 
development and adjudication.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The service-connected right knee disability is not shown 
to be productive of more than slight recurrent subluxation or 
instability or a separately ratable compensable limitation of 
motion manifested by flexion limited to 60 degrees or 
extension limited to 5 degrees; the currently demonstrated 
degenerative joint changes of the knee are not productive of 
a separately ratable functional loss due to pain.  

3.  The service-connected left knee disability currently is 
not shown to be productive of more than slight recurrent 
subluxation or dislocation or a separately ratable 
compensable limitation of motion manifested by flexion 
limited to 60 degrees or extension limited to 5 degrees; the 
currently demonstrated degenerative joint changes of the knee 
are not productive of a separately functional loss due to 
pain.  

4.  The currently demonstrated right hip disorder, to include 
any due to osteoarthritis or bursitis, is not shown to be due 
to any event or incident of the veteran's of active service; 
nor is any shown to have been caused or aggravated by the 
service-connected bilateral knee disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected right knee disability 
manifested by patellofemoral syndrome with degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a including Diagnostic Codes 
5003, 5010, 5014, 5257, 5260, 5261 (2007).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected left knee disability 
manifested by patellofemoral syndrome with degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a including Diagnostic Codes 
5003, 5010, 5014, 5257, 5260, 5261 (2007).  

3.  The veteran's right hip disability manifested by bursitis 
or osteoarthritis is not due to disease or injury that was 
incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein; nor is 
any proximately due to or the result of the service-connected 
bilateral knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in January 2002 and August 2002 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the service connection claim, to 
include on a secondary basis.  

He was further notified, with regard to both the service 
connection and increased rating claims, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claims.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006 and August 2006.  The claims were last adjudicated in an 
August 2007 supplemental statement of the case (SSOC).

The Board notes the duty to notify was not satisfied prior to 
the initial unfavorable decision on the increased rating 
claims by the AOJ.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in August 2006 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the increased 
rating claims for the bilateral knee disorders and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decision of the increased rating claims, the Board finds 
that this error was not prejudicial to the veteran because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of an SSOC issued in August 
2007 after the notice was provided.  

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

As discussed above, VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Increased Rating Claims

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 
38 C.F.R. § 4.2 (2007); resolving any reasonable doubt 
regarding the degree of disability in favor of the claimant, 
38 C.F.R. § 4.3 (2007).  

Where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2007); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2007).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as disabled. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).  


Right and Left Knees

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; post service private and VA medical records; and VA 
examination reports.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The bilateral knee condition has been evaluated as 20 percent 
disabling under Diagnostic Code 5014-5257.  The diseases 
under diagnostic codes 5013 through 5024 will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  Here, in a rating action in March 1994, the RO 
granted service connection for "RIGHT KNEE FOR CREPITUS" 
and "LEFT KNEE WITH CREPITUS" and assigned 10 percent 
ratings for each under the provisions of Diagnostic Code 
5014.  

This was based on a VA examination diagnosis in September 
1993 of bilateral knee pain with a normal examination.  No 
instability, but moderate crepitus was noted.  

In a rating action of July 1996, the RO increased the rating 
for each service-connected knee disability to 20 percent by 
analogy to the provisions of Diagnostic Code "5014-5257" 
based findings of moderate overall disability of each knee.  

This was based on a VA examination diagnosis in July 1996 of 
bilateral patellofemoral syndrome with degenerative joint 
disease.  

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability warrants a 30 percent evaluation, and 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  

The Board finds that the preponderance of the evidence is 
against an increased evaluation under Diagnostic Code 5257.  

In this regard, upon VA examination in October 2002, there 
was no evidence of dislocation or recurrent subluxation.   
There was no evidence of instability, abnormal movement or 
guarding of movement.  The range of motion was full for each 
knee with pain at the extremes.  

During VA examination in January 2004, the veteran complained 
of some instability, giving way and occasional locking up.  
The veteran denied dislocation or recurrent subluxation.  The 
examination revealed no instability, abnormal movement or 
guarding of movement.  The range of motion was noted to be 
from 0 to 125 degrees, bilaterally, with no significant pain.  
Gait was normal.  

VA outpatient treatment records dated in January 2003, 
February 2003, and October 2003 show the veteran's 
chondromalacia of the bilateral knees was stable.  There was 
an isolated report of right knee varus/valgus stress and 
slight ligament laxity, as well as -5 degrees of extension in 
April 2004.  Flexion was to 130 degrees on the left and 135 
degrees on the right.  

The private treatment notes from Dr. WLC indicate the range 
of motion bilaterally varied from 0 to 120 degrees to full in 
May 2003.  The knees were stable to varus and valgus stress.  
There was no evidence of instability.  In July 2003 and 
August 2003, range of motion was full.  There was no evidence 
of instability on either date, as well as in February 2004 
and May 2004.  

The records from West Forsyth Family Medicine show the 
veteran had full range of motion, bilaterally, in September 
2005.  A March 2007 entry shows the veteran had a leg length 
discrepancy causing only a slight abnormal gait favoring the 
right leg.  

The VA treatment records dated in April 2006 also reflect 
full range of motion bilaterally.  Dr. GRW indicated in a 
March 2007 letter that the veteran had no evidence of 
instability of either knee.  

Upon VA examination in May 2007, the veteran reported locking 
and giving way of the knee.  He denied dislocation or 
subluxation.  His range of motion was from 0 to 130 degrees, 
bilaterally.  There was no abnormality on varus or valgus 
stress.  No drawer sign or McMurray's sign could be elicited.  

Upon consideration of the evidence, the Board finds that the 
objective evidence does not support an evaluation in excess 
of 20 percent for either knee.  The veteran's disability is 
not shown to be manifested any documented recurrent 
subluxation or lateral instability to warrant a higher 
evaluation under Diagnostic Code 5257.  

The Board acknowledges the veteran's complaints that his 
knees "gives out" occasionally.  The medical evidence also 
showed one isolated notation of slight laxity in the right 
knee in April 2004.  Thus, even with consideration of the 
veteran's complaints, the Board cannot find more than slight 
recurrent subluxation or lateral instability of either knee.   

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's bilateral knee disability.  
After review, however, the Board observes that no other code 
provisions can be applied for a higher rating based on the 
evidence of record.  

In this regard, Diagnostic Codes 5260 and 5261 provide 
ratings for limitation of flexion and extension of the knee.  
However, the medical evidence shows flexion limited, at 
worst, to 120 degrees, bilaterally, in May 2003, which does 
not even meet the criteria established for a noncompensable 
rating under those codes.  There was only an isolated finding 
of -5 degrees of extension in April 2004.  Prior to and 
subsequently, it has been to 0 degrees.  

Limitation of flexion of the leg to 60 degrees or limitation 
of extension to 5 degrees warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  Thus, these criteria do not provide for a compensable 
rating for either knee condition based on actual limitation 
of motion or demonstrated functional loss due to pain.  

As noted at the outset, the veteran's diagnostic code was 
hyphenated with 5014, for osteomalacia to be rated under 
limitation of motion of the affected part, as degenerative 
arthritis.  If the Board now were to rate the veteran solely 
on degenerative arthritis under Diagnostic Code 5003, in the 
absence of a compensable limitation of motion, the veteran 
could be assigned a 10 percent rating for each knee on the 
basis of painful motion.  

However, in this case, the earlier rating actions already 
assigned compensable ratings for each knee on the basis of 
the veteran's manifestations of knee pain in accordance with 
the provision of Diagnostic Code 5003.  To separately either 
service-connected knee disability at this time on this basis 
would violate the provision of 38 C.F.R. § 4.14.  

If the Board were to remove the hyphenation and rate it 
solely under Diagnostic Code 5257, when a knee disorder is 
already rated under Code 5257, the veteran must also have 
limitation of motion under Code 5260 or Code 5261 in order to 
obtain a separate rating for arthritis.  

If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those Codes, like in the 
veteran's case, there is no additional disability for which a 
rating may be assigned.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of no percent ratings 
is consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
VAOPGCPREC 23-97.  

In light of the veteran's credible complaints of pain 
experienced in his knees, the Board has considered functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

However, the Board finds that such pain is already 
contemplated in the 20 percent evaluations under Diagnostic 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996) 
(38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are 
inapplicable to ratings under Diagnostic Code 5257 because DC 
5257 is not predicated on loss of range of motion).  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

In this regard, while he has complained of some time off from 
work due to his knees, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), frequent periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of 
extraschedular ratings are not met.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  

However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine may not be favorably applied 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  

The veteran asserts that his right hip disorder is due to the 
already service-connected bilateral knee disability.  The 
veteran has not claimed service connection on a direct 
causation basis, but the Board has also considered such.  

Based on a review of the evidence, the Board finds that 
service connection for a right hip disorder, is not warranted 
in this case on either a direct, presumptive or secondary 
basis.  

In this regard, the service medical records are devoid of 
complaints, findings or diagnosis of a hip disorder.  This 
would be consistent with the assertions advanced by the 
veteran.  

The veteran was first diagnosed with osteoarthritis of the 
right hip in approximately 2001, some 9 years after the 
veteran's discharge from active duty service and thus, 
outside the one year presumptive period for arthritis.  
38 C.F.R. §§ 3.307, 3.309.  

The Board finds no competent evidence to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated hereinabove.  There was at least a 9-year 
evidentiary gap in this case between the veteran's discharge 
from service and the initial diagnosis of osteoarthritis in 
2001.  

The March 2007 VA examiner found no evidence of any injuries 
in service to the right hip.  The examiner indicated that he 
was unable to connect the right hip symptomatology to his 
service without resorting to speculation.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that a right hip disorder, to include 
osteoarthritis, had its onset during the veteran's active 
military service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The veteran has claimed service connection for a right hip 
disorder on a secondary basis.  Service connection for a 
bilateral knee disability with crepitus was awarded in a 
March 1994 rating decision.  The RO assigned separate 10 
percent evaluations effective August 1993.  

A review of the evidence shows the veteran has been treated 
for osteoarthritis of the right hip, as well as bursitis.  
Upon VA examination in March 2007, the examiner diagnosed the 
veteran with trochanteric bursitis of the right hip with 
degenerative joint disease by x-ray study.  

The examiner indicated the etiology of the disease was 
idiopathic.  The examiner opined the right hip problem was 
not secondary to the service-connected bilateral knee 
disability.  Therefore, absent any supporting nexus evidence, 
the claim of service connection on a secondary basis must be 
denied.  38 C.F.R. § 3.310.  

While the veteran asserts that a right hip disorder is 
proximately due to or the result of the service-connected 
bilateral knee disability, his own statements as to the 
etiology of a disease cannot constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that matters involving special experience or 
special knowledge require the opinion of witnesses skilled in 
that particular science, art, or trade).  

As the preponderance of the evidence is against the claim, 
service connection for a right hip disorder must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 
1364; Gilbert, 1 Vet. App. at 55-57.  




ORDER

An increased evaluation in excess of 20 percent for the 
service-connected right knee disability is denied.  

An increased evaluation in excess of 20 percent for the 
service-connected left knee disability is denied.  

Service connection for a right hip disorder, to include as 
secondary to the service-connected bilateral knee disability, 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


